Citation Nr: 1725126	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  10-05 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for right hip osteoarthritis and slipped capital femoral epiphysis (previously diagnosed as early degenerative changes of the right hip secondary to capital femoral epiphysis), currently evaluated as 20 percent disabling (right hip disability).  

2.  Entitlement to an increased rating for a right knee medial meniscus tear, status post right knee arthroscopy and right knee incisional scars (previously diagnosed as status post right knee medial meniscus tear with arthroscopic surgery with scars), currently evaluated as 10 percent disabling (right knee disability).

3.  Entitlement to an increased initial rating for right hip limitation of abduction, currently evaluated as 20 percent disabling from July 28, 2015.

4.  Entitlement to a total rating based upon unemployabiity due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from October 1977 to July 1992.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a July 2015 decision, the Board granted a separate 10 percent rating for the Veteran's right knee instability and denied a rating higher than 20 percent for his right hip disability and a rating a rating in excess of 10 percent for his right knee medial meniscus tear.

The Veteran appealed the Board's July 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2016 Memorandum Decision, the Court affirmed that part of the Board's decision that granted a separate 10 percent rating for right knee ligament instability (12/29/16 VBMS CAVC Decision (2nd set), page 70).  The Court vacated that part of the Board's decision regarding the Veteran's right hip and right knee medial meniscus tear disabilities and remanded the matters to the Board for action consistent with its Memorandum Decision.

A December 2015 rating decision granted service connection for right hip limitation of abduction that was assigned an initial 20 percent rating from July 28, 2015.  The rating for the Veteran's right hip limitation of abduction is part and parcel of his claim for an increased rating for his right hip disability and, thus, is properly before the Board.  See e.g., 38 C.F.R. § 4.71a, Diagnostic Codes 5250-5255 (2016).

Entitlement to TDIU is an element of all claims for an increased rating, where raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Pursuant to Rice, the issue of entitlement to a TDIU is currently before the Board since the issue of unemployability is raised by the record.  See 4/21/15 VBMS Hearing Testimony, pages 4-7.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Right Hip and Knee

In December 2016, the Court found that the Board failed to discuss whether a meniscus tear evidenced in a November 2013 magnetic resonance image (MRI) (12/16/15 VBMS CAPRI (2nd set), page 5) or the pain, swelling, and locking the Veteran experienced in his right knee entitled him to a separate rating under Diagnostic Code 5258 or 5259, that evaluate dislocated semilunar cartilage, and symptomatic removal of semilunar cartilage, respectively (12/29/16 VBMS CAVC Decision, page 73).  

The Court also found that the Board erred in relying on "incomplete" December 2008 and August 2013 VA examinations when determining the level of disability of the Veteran's right hip, finding that the examinations are silent as to whether his right hip was tested '"on both active and passive motion, [and] in weight-bearing and non weight-bearing"'.  Id. at 73.  See 38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016), discussed infra.  

The Court concluded that remand of the Veteran's right hip claim was required to obtain an addendum of the December 2008 and August 2013 VA examinations regarding whether weight-bearing and non-weight bearing testing was performed, or if required, explain why such testing cannot be performed on the appellant's right hip.  38 C.F.R. § 4.2 (2016).

A September 2015 VA examiner clarified the Veteran's right hip and knee diagnoses (now set forth on the title page of this remand) but did not review the Veteran's medical records.  The examiner noted the Veteran's report of multiple flare ups of right hip and knee pain daily.  The Veteran limped due to hip flare ups and had sharp, radiating pain caused by hip movement with increased pain after mild activity.  He had excruciating pain while walking due to his right knee, with pain radiating up his right thigh from his knee.  The hip and knee disabilities caused difficulty climbing stairs or carrying minimal weight, and impeded his sexual activity.  

The examiner noted that reduced range of motion produced functional loss.  
The examiner also indicated that function was significantly limited during flares and the examiner indicated that this could be expressed in terms of lost motion.  However, the range of motion findings provided were identical to those shown on repetitive motion and, in the case of the right knee, were identical to the initial range of motion results.  Thus, clarification is required.  Further, the September 2015 VA examination does not comport to the requirements as set forth in Correia v. McDonald, 28 Vet. App. at 158.  This case involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2015), that reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint." Specifically, the Court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-170. 

Given the above, the Board finds that a new examination is warranted and the examiner should attempt to ascertain passive motion at the time of the December 2008 and August 2013 prior examinations of the right hip and knee (if such findings are unavailable) and an October 2014 prior examination of the right knee. 

The Memorandum Decision did not address the Veteran's argument regarding the Board's declining to refer his claim for extraschedular consideration, given that his schedular claim was remanded (12/29/16 VBMS CAVC Decision, page 74).  

Under § 3.321(b)(1), an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

On remand, a VA medical opinion should be obtained to identify all right hip and knee disability symptoms over the course of the appeal period, to include the effects of the disabilities on the Veteran's ordinary life and occupation.

Upon completion of the action requested below, consideration must be given as to whether the record suggests an exceptional or unusual disability picture so as to be referred to the VA Director of Compensation Service, for consideration of the assignment of an extra-schedular disability rating.  The Board may not consider, in the first instance, entitlement to an extra-schedular disability rating, but must refer that question to the appropriate first line adjudicator for initial consideration.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996).



TDIU

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155 (a) (2015) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

During his April 2015 Board hearing, the Veteran testified that he took early retirement in "December" (2014?) from his elementary teaching job, in part, because he could no longer stand on his feet all day due to knee and hip pain.  See Board hearing transcript at pages 4-6.  When he worked, he had to sit down more frequently while instructing.  Id. at 7.  He was not currently working.
TDIU is, therefore, considered an element of the claim for increased ratings for the service-connected right hip and knee disabilities.

The Board notes that the question of employability is ultimately within the province of the fact-finder, as opposed to a medical provider.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, it would be useful in this case for an examiner to describe the expected occupational impairments imposed by the service-connected right knee and hip disabilities (and the Veteran's remaining service-connected orthopedic, eye, and other disabilities), to assist the Board in adjudicating the TDIU claim.

Prior to July 28, 2015, the Veteran does not meet the percentage requirements for a TDIU, but VA policy is to grant that benefit in all cases where service connected disabilities prevent a veteran from engaging in gainful employment consistent with his or her education and occupational experience.  38 C.F.R. § 4.16 (a), (b) (2016). The Board cannot grant TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first insure that the claim is referred to VA's Director of Compensation Service for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001


Records

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Houston since December 2015 should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the Houston VAMC since December 2015.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claims.

2. After completing the development requested above, schedule the Veteran for a new VA examination all orthopedic and neurologic manifestations of his right hip and knee disabilities.  The orthopedic examination should measure both active and passive range of motion and in weight bearing and non-weight bearing positions, as well as detail any neurologic manifestations. 

The claims folder must be reviewed by the examiner. 

The examiner should also identify any neurologic abnormalities that result from the Veteran's right hip and knee disabilities; if necessary, a separate examination can be arranged for this purpose.

a.  The examiner should report at what point (in degrees) pain is elicited, as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

b.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

c.  The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion. Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner. 

d.  If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

e.  The examiner is asked to estimate what the Veteran's passive range of motion would have been at the time of the prior examinations in December 2008 and August 2013 (concerning the right hip and knee) and in October 2014 (right knee).  If this cannot be done, the examiner should explain why and further indicate how far back in time the current findings could be deemed relevant. 

f.  The examiner should provide a full description of the effects the right hip osteoarthritis and slipped capital femoral epiphysis and right knee medial meniscus tear, status post right knee arthroscopy and right knee incisional scars have had on the Veteran's ordinary activities, including occupational functioning and daily activities, over the course of the appeal period (since 2008), if any. 

3. Schedule the Veteran for appropriate VA examination(s) (e.g. medical, eye, orthopedic) to determine the severity and extent of his other service-connected disabilities (right hip limitation of abduction, left knee post-operative medial meniscus tear, right knee strain and ligament instability, left knee limitation of motion, bilateral pterygium visual impairment, left thumb fracture, and hemorrhoids).  The entire claims file should be reviewed by the examiner(s).  All indicated tests should be conducted and all signs and symptoms of the service-connected right hip limitation of abduction, left knee post-operative medial meniscus tear, right knee strain and ligament instability, left knee limitation of motion, bilateral pterygium visual impairment, left thumb fracture, and hemorrhoids should be reported in detail.
a. The examiner(s) should provide a full description of the effects the right hip osteoarthritis and slipped capital femoral epiphysis and right knee medial meniscus tear, status post right knee arthroscopy and right knee incisional scars, right hip limitation of abduction, left knee post-operative medial meniscus tear, right knee strain and ligament instability, left knee limitation of motion, bilateral pterygium visual impairment, left thumb fracture, and hemorrhoids disabilities have had on the Veteran's ordinary activities and economic adaptability over the course of the appeal period (since 2008).

b. The examiner(s) should discuss what limitations might be expected in the workplace (based on the Veteran's employment history and training) with respect to the Veteran's service-connected the right hip osteoarthritis and slipped capital femoral epiphysis and right knee medial meniscus tear, status post right knee arthroscopy and right knee incisional scars, right hip limitation of abduction, left knee post-operative medial meniscus tear, right knee strain and ligament instability, left knee limitation of motion, bilateral pterygium visual impairment, left thumb fracture, and hemorrhoids disabilities.

4. Then, refer the Veteran's case to the Director of VA's Compensation Service for (i) adjudication in accordance with 38 C.F.R. § 4.16 (b) for any period during the current appeal when the Veteran was unemployed but did not meet the percentage requirements for a TDIU; and, (ii) for consideration of entitlement to extra-schedular ratings for the right hip osteoarthritis and slipped capital femoral epiphysis, and right knee medial meniscus tear, status post right knee arthroscopy and right knee incisional scars, disabilities under 38 C.F.R. § 3.21 (b)(1).

5. If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






